—In an action to recover damages for personal injuries, the defen*204dants Logan Clay Products Company and Logan I & M Company appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (LeVine, J.), entered August 17, 1993, as denied their motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff was injured when a large clay pipe, which he was unloading, became unsecured and crushed his hand. The pipe was secured to other pipes with metal banding, and the pipe apparently became unsecure when one of the metal bands snapped. The appellants’ motion for summary judgment was properly denied, since there are material issues of fact as to whether the appellants supplied the pipes and banding at issue and whether the metal banding used was adequate to secure the pipes. Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.